Citation Nr: 0211832	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-12 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from August 1993 until April 
1994.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a July 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.

The Board observes that the veteran was scheduled to appear 
at a personal hearing at the RO in November 2000.  It is 
indicated in the file that the veteran failed to report for 
that hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an unappealed July 1994 rating decision, the RO denied 
service connection for a psychiatric disorder.

3.  The evidence added to the record subsequent to the July 
1994 rating decision, when viewed in the context of the 
entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. §§ 7105, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the July 1994 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 5108, 
7105, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 2002).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the RO informed the veteran of the 
evidence necessary to reopen his claim in correspondence 
dated July 1999 and July 2000.  Additionally, the June 2000 
Statement of the Case apprised the veteran with respect to 
the division of responsibilities between VA and the claimant 
in obtaining evidence.  Therefore, the Board concludes that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, the June 2000 Statement of the Case and 
an October 2001 Supplemental Statement of the Case.  

Further regarding the VCAA, the Board finds that he RO also 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  For 
example, a June 2000 report of contact noted that a 1995 
Temporary Disability Retirement List (TDRL) examination was 
outstanding.  Such evidence, along with additional service 
medical records, have since been obtained and associated with 
the claims file.  The evidence does not suggest, and the 
veteran does not contend, that there is any outstanding 
evidence remaining.  Finally, the veteran's June 2000 
substantive appeal expressed his desire for a hearing before 
a member of the Board.  Such a hearing was scheduled for 
November 2000.  While no such hearing transpired, this was 
due to the veteran's documented failure to report, and was 
not due to any failure on the part of VA.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim. 

Relevant law and regulations

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Analysis

As previously noted, in a July 1994 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  The evidence 
associated with the claims file at the time of that 
determination included service medical records dated from 
January 1993 to February 1994, and a May 1994 VA examination 
report.  The service medical records revealed that the 
veteran was hospitalized during active duty, and was 
diagnosed with schizophreniform disorder.  A letter dated 
March 1994 stated that the veteran was discharged from 
assignment and duty because of a physical disability, and 
informed the veteran of his placement on the TDRL.  

While the evidence of record in July demonstrated that the 
veteran was treated for a psychiatric disorder in service, 
such evidence did not establish that the veteran had a 
psychiatric disability at the time of the decision.  In this 
regard, the VA examination in May 1994 contained normal 
findings.  The diagnosis was schizophreniform by record.  The 
examiner stated that there was insufficient evidence to 
determine a thought disorder based on the claims file, 
psychological testing and his interview with the veteran.  As 
the evidence at the time of the July 1994 rating decision did 
not show a current disability the claim was denied.  

The evidence associated with the file subsequent to the July 
1994 rating decision includes records dated 1995 pertaining 
to a Department of the Army TDRL evaluation.  Upon 
examination in January 1995, the examiner stated that time 
would be required to determine a pattern of symptomatology.  
At that time, no diagnosis was rendered.  In a letter dated 
March 1995, the veteran was informed of the Physical 
Evaluation Board's recommendation that he be removed from the 
TDRL.  The disability description was noted as 
"schizophreniform disorder, in remission."  Additional 
service medical records, received in November 2000, appear to 
be duplicative of evidence already of record. 

As noted earlier, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the evidence 
pertaining to the Department of the Army TDRL evaluation is 
not cumulative or redundant.  Therefore, it is "new" under 
38 C.F.R. § 3.156(a).  However, this material fails to 
establish the existence of a current disability.  In fact, by 
revealing a diagnosis of schizophreniform disorder in 
remission, these records actually demonstrate the exact 
opposite, that the veteran does not currently suffer from a 
psychiatric condition.  As these records do not establish a 
current psychiatric disorder, it logically follows that they 
fail to contain competent medical evidence opining a nexus 
between such a current disability and the veteran's active 
service.  Therefore, the evidence submitted subsequent to the 
last final rating decision in July 1994 does not bear 
directly and substantially upon the specific matter under 
consideration, and as such, the evidence is not "material" 
under 38 C.F.R. § 3.156(a).  

With respect to the recently submitted service medical 
records, these appear to be cumulative of evidence already 
associated with the claims file, and therefore are not new.  
In any event, as these documents do not establish the 
critical elements of a service connection claim, namely the 
existence of a current disability, and competent evidence of 
a nexus to service, that submission is not material.

In conclusion, the evidence missing at the time of the July 
1994 rating decision was medical evidence showing the 
existence of a current psychiatric disability, as well as a 
competent medical opinion linking such a disability to 
service.  Despite the presentation of additional evidence 
subsequent to July 1994, this medical evidence is still 
lacking.  Therefore, the veteran has not submitted new and 
material evidence sufficient to reopen his claim of service 
connection for a psychiatric disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a psychiatric disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

